Citation Nr: 1041071	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
condition.

2.	Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to October 
1990.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal        from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, denying entitlement to the  benefits sought. 
Jurisdiction over the case was later transferred to the RO in 
Winston-Salem, North Carolina.  

Whereas initially the Veteran claimed entitlement to 
service connection for a right shoulder disorder, in his 
June 2006 Notice of Disagreement with the  April 2006 
rating decision (and in subsequent correspondence) he 
instead referred to a left shoulder disorder as the matter 
on appeal. The Board finds that the issue of service 
connection for a left shoulder condition is now raised by 
the record. However, that issue has not been first 
adjudicated by the RO          as the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the newly raised claim, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran does not currently have a right shoulder condition.

2.	The Veteran does not currently have a left ankle condition.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a right 
shoulder condition.       38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010);       38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.	The criteria are not met for service connection for a left 
ankle condition.               38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010);       38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)     must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has further 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from November 2005, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures        to 
assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).   

While there is no indication of notification concerning both the 
disability rating and effective date elements of a pending claim 
for benefits consistent with the holding in the Dingess/Hartman 
decision, as the underlying claim for service connection        
is being denied on the merits, the absence of notice on this 
subject has had no prejudicial effect upon adjudicating the 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The November 
2005 notice letter preceded issuance of the RO rating decision on 
appeal, and thereby comported with the definition of timely 
notice. 

The RO has also taken appropriate action to comply with the duty 
to assist                 the Veteran in this case, through 
obtaining service treatment records (STRs) and VA outpatient 
treatment records. The Veteran has also undergone a comprehensive 
November 2003 VA Compensation and Pension examination. See 38 
C.F.R.                § 3.159(c)(4) (2009). See too, McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). In support of his claims, 
the Veteran has provided additional STRs, and several personal 
statements. He has not requested the opportunity to testify at a 
hearing. There is no indication of any further available evidence 
or information that has not already been obtained. Thus, the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 
Right Shoulder Condition

Service medical history is absent documentation of a specific 
injury to or involving the right shoulder. The Veteran alleges 
that he injured the right shoulder in service during a 
recreational sports competition between his unit and another 
unit. 

The records of VA outpatient treatment from July 1993, and 
September 1994 denote evaluation for left shoulder 
symptomatology.

VA outpatient records from November 2003 to September 2005 do not 
pertain to a right shoulder condition. 

The Veteran underwent a VA examination in November 2003 
ostensibly for a back condition and hypertension, but that 
included additional medical findings in the course of a general 
physical evaluation. It was indicated that on examination of the 
shoulder joints, they appeared to be normal bilaterally. There 
was no heat, redness, swelling, effusion, drainage, instability, 
weakness or abnormal movement. Bilaterally range of motion was 
normal. The Veteran demonstrated bilateral shoulder flexion to 
180 degrees, abduction to 180 degrees, external rotation to           
90 degrees, and internal rotation to 90 degrees. Range of motion 
was not limited by pain, fatigue, weakness, lack of endurance or 
incoordination. 

Then in August 2006, the Veteran underwent examination in 
connection with a claim for housebound status, or permanent need 
for regular aid and attendance.    His primary complaints were of 
lower back pain, and left shoulder and arm pain. There was no 
mention of right shoulder pain or discomfort.

Having reviewed the foregoing evidence of record, the Board finds 
that service connection for a right shoulder condition is not 
warranted. The essential deficiency with this claim that 
precludes the availability of service connection is the apparent 
lack of any current right shoulder disability. The consideration 
of VA outpatient treatment history both recent and more remote 
fails to disclose evidence of a cognizable right shoulder 
condition, or even symptoms or manifestations of                
the same. Perhaps most significantly, upon November 2003 VA 
examination            the Veteran was noted to have essentially 
normal shoulders bilaterally, with no indication of lost 
mobility, instability, weakness, swelling or other readily 
observable sign of injury or disease. Nor did an August 2006 VA 
examination for housebound status (or aid and attendance) 
disclose any sign of right shoulder pathology. Indeed, more 
recent information suggests that the Veteran's report of current 
shoulder injury is for that affecting his left side, which is the 
subject matter of an entirely different claim, and not the issue 
presently before the Board. Meanwhile, to the extent the Veteran 
has identified potentially relevant private medical treatment 
since military service, this has been conducted in regard to a      
left-side shoulder condition. Likewise, apart from the dearth of 
medical evidence   at hand, the Veteran has not described having 
a present right shoulder disability  that would warrant further 
medical inquiry into the status of said condition.             
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(indicating competency of lay testimony to describe symptoms that 
support a later diagnosis by a physician). 

The conclusion that the Board must reach based on all available 
evidence is that   the Veteran does not currently manifest any 
form of right shoulder disorder.             There is no 
competent evidence of the disability claimed. Under VA law, the 
first essential criterion to establish service connection is 
competent evidence of a current disability. Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Compensation for service-connected injury 
is limited to those claims which show a present disability."); 
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). In this 
case, there is no indication of a current disability, and 
therefore no basis to substantiate the claim under consideration.

The Board is further aware that the Veteran himself is competent 
to allege occurrence of an in-service right shoulder injury, as 
he has done. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006). This being the case, a valid theory of service 
connection also necessitates that the injury in question has 
resulted in some form of current disability. Without any 
indication of a current disability,   even with an assertion of 
in-service injury, a claim for service connection cannot be 
proven. The absence of competent and probative evidence of a 
present right shoulder disorder is determinative in this 
instance. 
 
For these reasons, the Board is denying the claim for service 
connection for a right shoulder condition. The preponderance of 
the evidence is against this claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     

Left Ankle Condition

Service treatment records reflect that in June 1987 the Veteran 
injured his left leg when it accidentally became caught between 
two 200-pound food carts.                He complained of pain 
and swelling to the tibia. Objectively there was hematoma to the 
skin and tenderness to palpation. An x-ray was negative for a 
fracture.               The diagnosis was of hematoma to the 
skin. The Veteran was placed on crutches for the next few days as 
needed, and over-the-counter pain relievers. 

Thereafter, in December 1987 the Veteran presented with complaint 
of strain to the left ankle during a repelling exercise. 
Examination showed pain upon palpation of the left ankle with 
moderate edema, difficulty on ambulation, and decreased range of 
motion of the foot. The assessment was of mild ankle sprain. The 
Veteran was given pain relievers and placed on one week of light 
duty. His military separation examination is absent mention of 
any left ankle problem.

The Veteran has since contended that he injured the left ankle in 
service during a daily PT session on an off-road course, and 
reinjured it on various occasions during monthly exercises, 
repelling exercises, daily runs, and recreational sports.                  
He alleges that his existing aches and pains are a direct result 
of the repetitive physical conditioning and training exercises in 
which he participated.

VA outpatient treatment records from November 2003 to September 
2005 do not pertain to a left ankle condition. 
The report of a November 2003 VA Compensation and Pension 
examination indicates during general medical evaluation, that on 
examination of the ankle joints they appeared normal bilaterally. 
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness. Range of motion was 
normal bilaterally. The Veteran was capable of dorsiflexion to 20 
degrees, and plantar flexion to 45 degrees. Range of motion was 
not limited by pain, fatigue, weakness, lack of endurance or 
incoordination.

In August 2006, the Veteran underwent examination for housebound 
status, or permanent need for regular aid and attendance. His 
complaints were of lower back pain, and left shoulder and arm 
pain. There was no mention of any type of left ankle symptoms or 
manifestations. 

The criteria for service connection for a left ankle condition 
have not been met in this case. As indicated in discussion of the 
preceding claim on appeal, a finding of service connection 
requires proof of the current claimed disability. Thus far, there  
is no competent indication of a left ankle disorder through 
available VA outpatient treatment records, or any other 
indication of potentially outstanding medical evidence. The 
November 2003 VA Compensation and Pension examination                
in particular disclosed completely normal findings regarding the 
ankles bilaterally, with no signs of limited movement, swelling, 
or instability. A follow-up VA examination from August 2006 was 
similarly negative for left ankle pathology.   Nor has the 
Veteran described having recently experienced a diagnosable left 
ankle disability. Essentially, the record is devoid of evidence 
of a current left ankle disability. Without a current disability, 
service connection cannot be granted. 
See Moore, supra; Rabideau, supra. 

The fact that there are documented left ankle injuries from 
during service has been duly considered. However, absent 
indication of any current disability, there is no reason to 
inquire further into the likely etiology of a claimed left ankle 
condition.   It does warrant mention, however, that there is not 
present any medical evidence linking the injuries sustained 
during service with any current left ankle pathology. The Board 
otherwise notes that the Veteran has repeatedly complained of 
aches and pains affecting the left ankle, suggesting that this is 
a current manifestation. To this effect, though, pain alone does 
not qualify as a disability for VA purposes.              See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part 
and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). When the Veteran did 
undergo detailed medical evaluation in November 2003, moreover, 
as mentioned there were no objective signs to indicate an 
identifiable disability. Nor has there been subsequent evidence 
of a cognizable left ankle disability. 

Accordingly, the Board is denying the claim for service 
connection for a left ankle condition. The preponderance of the 
evidence is against this claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder condition is denied.

Service connection for a left ankle condition is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


